Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 37 C.F.R. § 1.121(c)(2) which forms the basis of this objection:
(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. 

Claim 17 is objected to under 37 C.F.R. § 1.121(c)(2) for failing to mark.
Claim 17. This claim does not indicate the changing of “The rotorcraft of claim 13” to “the rotorcraft of claim 1” and is therefore objected to.
For the sake of compact prosecution a notice of noncompliance was not sent out.
	

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17. The preamble to claim 17 states “the rotorcraft of claim 1,” even though this claim is notably after independent claim 13. Although claim 1 is directed to a rotorcraft component, claim 1 is not directed to the whole rotorcraft. But claim 13 does provide antecedent basis for claim 17’s “rotorcraft.” Thus it is unclear whether claim 17 is directed to the whole rotorcraft or just a rotorcraft component. Therefore this claim is indefinite.
For purposes of examination, the Examiner will interpret claim 17 to depend upon claim 13. The Examiner suggests making this claim dependent off claim 13 and not claim 1 as it was back in the claim set of 7/12/2019.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 13, and 15-18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Bluemel, DE 19842543 A1 in view of Palumbo et al., U.S. Patent App. Pub. No. 2005/0205425 A1 [hereinafter Palumbo], Dipsol of America Inc., Zinc-Nickel PLUS DIPSOL IZ-250Y (June 2018) [hereinafter Dipsol], alternatively Momoi et al., U.S. Patent App. Pub. No. 2016/0120017 A1 [hereinafter Momoi], and as evidenced by Jiang, U.S. Patent App. Pub. No. 2016/0101852 A1. A machine translation was used for Bluemel.
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 13. The following references render this claim obvious.
I. Bluemel as evidenced by Jiang
A rotorcraft (rotorcraft; Bluemel pp. 1-2, figs. 1-3), comprising: 
a fuselage (passenger and cargo hold 1, factual reference Jiang shows that a fuselage may be circular, Bluemel p. 2 figs. 1-3, Jiang [0026], claim 1, figs. 1-2); 
one or more engines coupled to the fuselage (engine 2, Bluemel pp. 2, 6, figs. 1-3); and 
a mechanical component coupled to the one or more engines (rotor hub gear 9e; Bluemel p. 8, figs. 10), comprising a … coating on at least a portion of a surface of the mechanical component, wherein … the … coating protects the portion of the surface of the mechanical component from abrasion or corrosion (metal layer 9g for reduced wear; id.).
II. Zinc-Nickel – Palumbo, Dipsol, and alternatively Momoi
Bluemel is silent on the coating being zinc-nickel wherein a nickel content of the zinc-nickel coating is about 12 to 18 weight percent (wt%) and a zinc content of the zinc-nickel coating is about 3 to 8 wt%.
However, some kind of metal must be used to reduce wear. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Palumbo teaches that alloys of metals such as nickel and zinc were known to resist wear. Palumbo [0002], claim 4.
	Dipsol teaches forming a zinc-nickel coating containing 12-18% nickel from IZ-250Y which provides high corrosion resistance and exhibits excellent adhesion. Dipsol p. 1. Furthermore, the Applicant’s specification teaches that Dipsol IZ-250Y’s resulting zinc-nickel coating is an example that could be used to practice the invention and was incorporated by reference. App. Spec. [0027]-[0028]. Therefore Dipsol’s IZ-250Y’s resulting zinc-nickel coating would then inherently teach the claimed 3-8 wt% zinc.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s coating to be Dipsol’s zinc-nickel coating containing 12-18% nickel and inherently 3-8 wt% zinc to provide resist wear as desired by Bluemel and additionally provide high corrosion resistance and/or excellent adhesion.	
	A. 3-8 wt% Zn - alternatively Momoi 
This is an alternative to Dipsol’s 3-8 wt% zinc teaching.
Momoi teaches forming a nickel-zinc alloy with 1-50 wt% zinc to provide heat resistance and adhesiveness. Momoi [0137].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s coating to be Fujisawa’s nickel-zinc coating containing 1-50 wt% zinc to provide wear resistance as desired by Bluemel and additionally provide adhesiveness and/or heat resistance.

Claim 1. This claim is rejected for similar reasons stated in the claim 13 rejection.

Claim 3. The rotorcraft component of claim 1, wherein a nickel content of the zinc-nickel coating is about 15 to 18 wt% (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 4. The rotorcraft component of claim 1, wherein a nickel content of the zinc-nickel coating is about 18 wt% (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 5. The rotorcraft component of claim 1, wherein the nickel content of the zinc-nickel coating is about 16 to 18 wt% and the zinc content of the zinc-nickel coating is about 3 to 5 wt% (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 6. The rotorcraft component of claim 1, wherein the mechanical component is a main rotor mast, a tail rotor mast, a gear, a main rotor gearbox, or one or more gears in an accessory gearbox, a reduction gearbox, an intermediate gearbox, or a tail rotor gearbox (rejected for similar reasons stated in the claims 1 & 13 rejections).

Claim 15. The rotorcraft of claim 13, wherein a nickel content of the zinc-nickel coating is about 15-18 wt% (rejected for similar reasons stated in the claim 13 rejection).

Claim 16. The rotorcraft of claim 13, wherein a nickel content of the zinc-nickel coating is about 18 wt% (rejected for similar reasons stated in the claim 13 rejection).

Claim 17. The rotorcraft of claim 13, wherein the nickel content of the zinc-nickel coating is about 16 to 18 wt% and the zinc content of the zinc-nickel coating is about 3 to 8% (rejected for similar reasons stated in the claim 13 rejection).

Claim 18. The rotorcraft of claim 13, wherein the mechanical component is a main rotor mast, a tail rotor mast, a gear, a main rotor gearbox, or one or more gears in an accessory gearbox, a reduction gearbox, an intermediate gearbox, or a tail rotor gearbox (rejected for similar reasons stated in the claim 13 rejection).

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s arguments regarding the indefiniteness rejections of the non-final office action.
The Examiner agrees with Applicant’s arguments and has withdrawn the indefiniteness rejections from the non-final office action.

The Examiner has considered Applicant’s argument that Dipsol does not teach 3-8 wt% zinc. Remarks pp. 6-7.
The Examiner respectfully submits that although Dipsol is silent on the zinc percentage, since the Applicant’s specification teaches the use of Dipsol IZ-250Y may be used for the invention, then Dipsol IZ-250Y will inherently teach the claimed invention’s zinc percentages.

The Examiner has considered Applicant’s argument that Momoi teaches a circuit board. Remarks p. 7.
The Examiner respectfully submits Momoi and the claimed invention are directed towards the same field of endeavor of coatings and thus a person having ordinary skill in the art would have used Momoi’s teachings.

Fujisawa has been removed thus mooting these arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794